CaSe:lQ-lOS??-EEB DOC#222 Filed:OZ/OS/J_Q Entered202/08/191623524O Pagel Ofl

Fill in this information to identify your case:

l
j Debtor 1 _@:hard_.._l_ohn Ocas_io 5
l First Nam_e_ __ MEdlellame _ ___ _ l.astU __ '_ ___ _
` Debtor 2 _ _
{SDOUSE |f, f|1l|"lg} _Fl[St N_Bl`\'l_&_ _ ___ __ __NIE&|& NM __ _ __L_Eét_ Namé__ _______ _ ___ __ _ _ _ _
5 Uniled States Bankruptcy Court for the: D|STR|CT OF COLORADO i

Case number _
tirknown} " _ "_` "_' '

Offioia| Form 106H

Schedu|e H: Your Codebtors

Codebtors are people or entities who are also liable for an
people are filing together. both are equally responsible fo

|:[ Check if this ls an
amended ti|ing

12»"15

y debts you may have. Be as complete and accurate as possible. lf two married
r supplying correct information. lf more space is neededl copy the Additiona| Page,

fill it out, and number the entries in the boxes on the |eft. Attach the Additiona| Page to this page. On the top of any Additional Pages, write
your name and case number (if known}. Answer every question.

1. Do you have any codebtors? (|f you are li|ing ajointcase, do not list either spouse as a codebtor.

I:l No
l Yes

2. Within the last 8 years. have you lived in a communi

Arizona, California, |daho, Louisiana, Nevada, New Mexioo, Puerto Rico, `l'exas, Washinglon, and Wlsconsin.)

l No. Go lo line 3.

|:l Yes, Did your spouse, former spouse, or legal equivalent five with you at the lime?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if
in line 2 again as a codebtor only if that person is a
Form 1060), Schedule ElF (Official Form 106ElF).

out Coiumn 2.

Column 1: Your codebtor
Narne. Number. Straet, City. Slate and le`-' Code

3,1 Richard O'Casio
4564 Mt. Princeton Street
Brighton, CO 80601

3.2 Top Notch
4564 Princeton Street
Brighton, CO 80601

Of'frcia| Form 106H

Sol‘tware Copyrighl (c} 1996-2018 Best Case` LLC - ww.bestcase.corn

ty property state or territory? (Commun."ly property states and territories include

your spouse is filing with you. List the person shown
guarantor or cosigner. Make sure you have listed the creditor on Schedule D {Oflicia|

or Schedule G (Offlcial Form 1066). Use Schedule D, Schedu|e ElF, or Schedu|e G to fill

Column 2: The creditor to whom you owe the debt

Check all schedules that app|y:

|:| Schedule D, line

. Schedule E.-*F, line 4.1

E| Schedule G
Alliance Leasl'ng Corp.

|:I Schedu|e D, line

E| Schedu|e E!F. line _
E| Schedule G

Direct Capital

Schedu|e l-l: Your Codeblors

Page 1 of1
Eesl Case Bankruptcy

